United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CAPTAIN JAMES A. LOVELL FEDERAL
HEALTH CARE CENTER, North Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0015
Issued: May 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 2, 2019 appellant, through counsel, filed a timely appeal from an August 27,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On December 13, 2018 appellant, then a 69-year-old rehab technician, filed an
occupational disease claim (Form CA-2) alleging that he developed bilateral carpal tunnel
syndrome due to factors of his federal employment. He noted that he first became aware of his
condition on August 12, 2018 and first realized that it was caused or aggravated by his federal
employment on December 4, 2018. Appellant explained that, since August 12, 2018, his wrists
had bothered him and that it felt that his hands were not getting any blood flow circulation as they
hurt and felt like they were asleep. He then treated with his primary physician who diagnosed
carpal tunnel syndrome. Appellant did not stop work.
In a development letter dated December 19, 2018, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and attached a questionnaire for his completion. OWCP also requested
narrative medical report from appellant’s physician, providing a firm diagnosis of a condition and
a rationalized opinion on how his employment duties caused or aggravated his condition. It
afforded appellant 30 days to provide the necessary information.
OWCP received a December 4, 2018 progress note from Dr. Walid Khayr, Board-certified
in internal medicine. Dr. Khayr reported that, upon examination, he found numbness in appellant’s
fingers of both hands related to the frequent typing he performed on a computer. He associated
appellant’s symptoms with positive signs of carpal tunnel syndrome, prescribed splints, and made
an orthopedic referral for further evaluation.
In response to OWCP’s questionnaire, appellant submitted a December 25, 2018 statement
in which he explained the history of pain in his hands that he had experienced since April 15, 2018.
He noted that his fingers were stiff and in pain and that he would have to shake them in order to
try and get feeling and blood back into them. Appellant detailed his employment duties, which
included significant amounts of typing and writing for the majority of his days, folding sheets,
filing papers, as well as creating binders and admission packets for anywhere from 40 to 60 hours
per week. He stated that he would use ice packs in order to treat the pain in his hands.
In a January 14, 2019 medical report, Dr. Peter Hoepfner, a Board-certified orthopedic
surgeon, recounted appellant’s history of pain in both of his hands. On evaluation he diagnosed
bilateral carpal tunnel syndrome, as well as low grade left thumb carpometacarpal (CMC) arthritis.
Dr. Hoepfner ordered an electromyography and addressed possible treatment options for appellant
moving forward.
By decision dated January 24, 2019, OWCP denied appellant’s occupational disease claim
finding that the evidence of record failed to establish that his diagnosed condition was causally
related to the accepted factors of his federal employment. It explained that he failed to submit a

2

physician’s opinion as to how his employment activities caused, contributed to, or aggravated his
work-related injury.
On February 6, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a February 25, 2019 attending physician’s report (Form CA-20), Dr. Hoepfner repeated
appellant’s history of pain in his hands and again diagnosed bilateral carpal tunnel syndrome. He
checked a box marked “yes” to indicate his belief that appellant’s condition was caused or
aggravated by his employment activities and explained that carpal tunnel syndrome can be
aggravated by repetitive work with the hands. Dr. Hoepfner also noted that, if left untreated, carpal
tunnel syndrome could lead to chronic numbness and tingling in the hands, as well as weakness.
In a telephonic hearing held on June 13, 2019, appellant detailed his history of employment
duties and pain he experienced in relation to his duties in which he performed for 20 years. He
also noted that he used his hands for home construction projects outside of work. The hearing
representative held the case record open for 30 days for the submission of additional evidence.
OWCP did not receive additional evidence.
By decision dated August 27, 2019, OWCP’s hearing representative affirmed the
January 24, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 Aphysician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to factors of his federal employment.
In Dr. Hoepfner’s February 25, 2019 Form CA-20 report, he diagnosed bilateral carpal
tunnel syndrome and checked a box marked “yes” to indicate his belief that appellant’s condition
was caused or aggravated by his employment activities. He further explained that carpal tunnel
syndrome can be aggravated by repetitive work with the hands. Although Dr. Hoepfner’s opinion
generally supported causal relationship between the accepted employment factors and appellant’s
diagnosed condition, he did not provide sufficient rationale explaining his conclusions. Without
explaining how the repetitive work involved in appellant’s employment duties caused or
contributed to his carpal tunnel syndrome, Dr. Hoepfner’s opinion is of limited probative value.10
As such, the Board finds that Dr. Hoepfner’s Form CA-20 did not provide adequate medical
rationale to explain the basis of his conclusion on causal relationship.11
Dr. Hoepfner’s remaining medical evidence consists of a January 14, 2019 medical report
in which he diagnosed bilateral carpal tunnel syndrome and low grade left thumb CMC arthritis.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.12 For this reason,
Dr. Hoepfner’s January 14, 2019 medical report is insufficient to meet appellant’s burden of proof.

6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10

See A.P., Docket No. 19-0224 (issued July 11, 2019).

11

D.B., Docket No. 17-1845 (issued February 16, 2018); T.H., Docket No. 14-0326 (issued February 5, 2015).

12

R.Z., Docket No. 19-0408 (issued June 26 2019); P.S., Docket No. 18-1222 (issued January 8, 2019).

4

In a December 4, 2018 progress note, Dr. Khayr noted numbness in appellant’s fingers and
related it to the frequent typing appellant performed on a computer. He opined that appellant’s
symptoms were positive signs of carpal tunnel syndrome and referred appellant to orthopedics for
further evaluation. As set forth previously, without explaining how typing on the computer caused
or contributed to appellant’s bilateral carpal tunnel syndrome, Dr.Khayr’s opinion is of limited
probative value on the issue of causal relationship.13 For this reason, Dr. Khayr’s medical report
is insufficient to meet appellant’s burden of proof.
As there is no rationalized medical evidence of record explaining how appellant’s
employment duties were sufficient to have caused or aggravated his bilateral carpal tunnel
syndrome, he has not met his burden of proof to establish that his condition is causally related to
the accepted factors of his federal employment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to factors of his federal employment.

13

Supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

